PARKER, Judge.
Defendant assigns error to denial of his motion for a continuance made on the grounds that one of his witnesses, George Husketh, was absent from the State at the time of trial. “A motion for continuance is ordinarily addressed to the discretion of the trial judge and his ruling thereon is not subject to review absent abuse of discretion.” State v. Stepney, 280 N.C. 306, 185 S.E. 2d 844. None was here shown. The absent witness was not an eyewitness. He could testify only as a character witness for defendant and concerning certain statements which the State’s witness, Elvira Watson, made to him as to events of the night of the robbery. Defendant has failed to show either that the trial judge abused discretion in denying his motion for a continuance or how he was prejudiced thereby.
Defendant next assigns error to the overruling of his objections to questions which the solicitor asked of the prosecuting witness concerning statements which defendant made to her shortly prior to the robbery to the effect that he “was in trouble again” and had “just shot a man on Enterprise Street.” Defendant contends that this testimony was irrelevant to the issue of his guilt of the offense for which he was being tried and that it was prejudicial to him as tending to show that he *380was guilty of a criminal offense other than that for which he was being tried. “It is well settled that in the trial of one accused of a criminal offense, who has not testified as a witness in his own behalf, the State may not, over objection by defendant, .introduce evidence to show that the accused has committed another independent, separate criminal offense where such evidence has no other relevance to the case on trial than its tendency to show the character of the accused and his disposition to commit criminal offenses.” State v. Perry, 275 N.C. 565, 169 S.E. 2d 839. But it is equally well settled that if such evidence “tends to prove any other relevant fact it will not be excluded merely because it also shows him to have been guilty of an independent crime.” Stansbury, N. C. Evidence 2d, § 91, p. 210. Here, one of the essential elements of the offense for which defendant was being tried was the taking of property against the will of its owner by violence or putting her in fear. State v. Lawrence, 262 N.C. 162, 136 S.E. 2d 595. Eyidence that one charged with robbery told his victim shortly before the taking that he had “just shot a man” was certainly relevant as showing a design on the part of defendant to put his victim in fear. That the victim may not have believed the statement and therefore was not rendered fearful by it does not destroy its relevancy to show an intent on the part of defendant to frighten his victim. There was no error in overruling defendant’s objections to the solicitor’s questions.
Defendant’s motions for nonsuit were properly overruled. Viewed in the light most favorable to the State, the evidence disclosed that while defendant himself may not have offered violence to the victim, he entered her premises in company with two men who did, stood by while they choked her and threw her to the floor and while they threatened her life with a gun, “piled on” the cash register with them while they took fifteen or twenty dollars from it, fled the premises immediately after they did, and shortly thereafter was found by the arresting officers in the company of one of the men. This evidence was amply sufficient to warrant the jury finding defendant was present, aiding and abetting, and that he was guilty of all essential elements of the crime for which he was tried.
We have carefully examined all of appellant’s remaining assignments of error, all of which relate to the court’s charge *381to the jury, and find them without merit. Considered as a whole, the charge was free from prejudicial error.
No error.
Judges Campbell and Morris concur.